DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

 	The after final amendment filed July 14, 2022 has been entered.  Claims 1 and 8 are amended.  Therefore, claims 1-15 are currently pending in the application.
 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a gearbox including a housing including a lubricant reservoir; at least one gear system arranged in the housing; at least one lubricant delivery passage operable to direct a flow of lubricant from the lubricant reservoir onto the at least one gear system; at least one lubricant return passage defined completely within the housing and operable to guide the flow of lubricant from the at least one gear system to the lubricant reservoir; and a lubricant-out sensor fluidically connected to the at least one lubricant return passage, the lubricant-out sensor being operable to detect a loss of lubricant based on a non-pressure based parameter of lubricant in the gearbox.  Gmirya ‘159 and Craig ‘774 are considered to be the closest art of record.  However, the lubricant return passage of Gmirya is not defined completely within the housing.  Varailhon et al., U.S. Patent 6,666,300 is an aircraft gearbox with what could be considered lubricant return passages defined completely within the housing, near E, in Fig. 1. However, it would not be obvious to locate a lubricant-out sensor in those passages which are basically openings.  Nor would it be obvious to add a non-pressure based lubricant-out sensor to a conventional non-aircraft gearbox due to cost and complexity and the unlikelihood of lubricant loss in such system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.K.B/Examiner, Art Unit 3654